 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   JUAN LOPEZ,                                         Case No. 1:18-cv-01487-DAD-SAB

12                  Plaintiff,                           ORDER RE STIPULATION OF DISMISSAL
                                                         AND DIRECTING CLERK OF COURT TO
13           v.                                          CLOSE CASE

14   FCA US LLC,                                         (ECF No. 24)

15                  Defendant.

16

17          On October 18, 2019, the parties filed a stipulation dismissing this action with prejudice.

18 (ECF No. 24.) In light of the stipulation of the parties, this action has been terminated, Fed. R.

19 Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has
20 been dismissed with prejudice and without an award of costs or attorney’s fees.

21          Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in this

22 case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

23
     IT IS SO ORDERED.
24

25 Dated:      October 25, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                     1
